Citation Nr: 0922382	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
2005 for the grant of a 10 percent evaluation for right knee 
scars.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression and a 
"mental condition."

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease (DDD) of the lumbar spine.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  In July 2006, the Veteran submitted 
a written statement to VA in which he withdrew his request 
for a hearing.  Accordingly, the Board finds that the 
Veteran's request for a hearing is withdrawn.  38 C.F.R. § 
20.704(d) (2008). 

In June 2005, the Veteran submitted a statement to VA in 
which he indicated that he sustained an injury as a result of 
being knocked unconscious following an in-service jeep 
accident.  The Board construes this statement to be a claim 
of entitlement to service connection for residuals of head 
trauma and refers this issue to the RO for any appropriate 
action.

The issues of (1) whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for hearing loss and (2) entitlement to service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran was granted service connection for right knee 
scars in a rating decision dated March 1997 and assigned a 
non-compensable evaluation, effective September 11, 1990.  

2.  The Veteran filed an increased rating claim for right 
knee scars on June 17, 2005.  The RO increased the Veteran's 
disability evaluation for right knee scars to 10 percent, 
effective June 17, 2005.

3.  The RO denied service connection for an acquired 
psychiatric disorder, to include depression and a "mental 
condition," in rating decisions dated October 1996, May 
2003, and March 2004.  The Veteran did not appeal the RO's 
decisions and, therefore, these decisions are final.

4.  The evidence received subsequent to the March 2004 RO 
decision includes VA treatment records; this evidence does 
not raise a reasonable possibility of substantiating the 
claim of service connection for an acquired psychiatric 
disorder, to include depression and a "mental condition." 

5.  The RO denied service connection for degenerative disc 
disease in rating decisions dated September 1996 and May 
2003.  The Veteran did not appeal the RO's decisions and, 
therefore, these decisions are final.

6.  The evidence received subsequent to the May 2003 RO 
decision includes VA treatment records; this evidence does 
not raise a reasonable possibility of substantiating the 
claim of service connection for degenerative disc disease. 

7.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C is not attributable to any 
event, injury, or disease during service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than June 17, 2005 for the grant of a 10 percent evaluation 
for right knee scars have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008).

2.  The RO's September 1996, October 1996, May 2003, and 
March 2004 decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).

3.  New and material evidence has not been presented since 
the March 2004 RO decision denying service connection for an 
acquired psychiatric disorder; thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

4.  New and material evidence has not been presented since 
the May 2003 RO decision denying service connection for 
degenerative disc disease; thus, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Right Knee Scars

At issue in this case is whether the Veteran is entitled to 
an effective date earlier than June 17, 2005 for the grant of 
an increased evaluation for right knee scars.  The Veteran 
was originally granted service connection for right knee 
scars in a rating decision dated March 1997.  The RO 
evaluated the Veteran's disability as non-compensably 
disabling, effective September 11, 1990.  The Veteran was 
notified of this decision and did not perfect a timely 
appeal.  Thus, this decision is final.

The Veteran filed an increased rating claim for right knee 
scars on June 17, 2005.  In particular, the Veteran alleged 
that the condition of his right knee scars had gotten worse 
and that this decline warranted an increased evaluation.  The 
RO increased the Veteran's disability evaluation for right 
knee scars to 10 percent, effective June 17, 2005.  The 
Veteran was notified of this decision and timely perfected 
this appeal.

Generally, the effective date for an increased evaluation is 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2008). If, 
however, the claim is filed within one year of the date that 
the evidence shows that an increase in disability has 
occurred, the effective date is the earliest date as of which 
an increase is factually ascertainable (not necessarily the 
date of receipt of the evidence).  See 38 C.F.R. § 
3.400(o)(2) (2008); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Under some 
circumstances, the date of outpatient or hospital treatment 
or date of admission to VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2008).

In this case, the Board cannot find any basis to support an 
assignment of an effective date earlier than June 17, 2005.  
Pertinent regulations outlined above explicitly indicated 
that the effective date for the grant of an increased 
evaluation cannot be earlier than the date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  In this case, the date the 
Veteran sought an increased evaluation for his service-
connected right knee scars was June 17, 2005.  A thorough 
review of the Veteran's claims file does not reveal any 
attempts by the Veteran to obtain an increased evaluation for 
right knee scars during the one-year period prior to June 17, 
2005, nor is there any correspondence of record prior to that 
time that can be reasonably interpreted to raise an increased 
rating claim.  The Board further finds that there is no 
medical evidence of record which could be construed as an 
informal claim under 38 C.F.R. § 3.157(b)(1) prior to June 
17, 2005.

As such, there would be no pending, unadjudicated claim for 
an increased rating for right knee scars prior to the June 
2005 claim filed by the Veteran.  While it is possible that 
the Veteran could overcome the finality of a decision by 
alleging clear and unmistakable error (CUE), the Veteran has 
not as of this date challenged earlier decisions on the basis 
of CUE.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002) (en banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 3.105, 20.1403 (2008).
   
Upon consideration of all of the evidence of record, the 
Board finds that the Veteran was provided with the most 
beneficial effective date in this case, June 17, 2005, the 
date of the claim. The evidence does not support a finding 
that an increased evaluation was factually ascertainable at 
any time prior to June 17, 2005.  Accordingly, the Veteran is 
not entitled to an effective date earlier than June 17, 2005, 
and his appeal is denied.

II.  New and Material Evidence Claims 

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

A.  Depression and "Mental Condition"
  
The RO originally denied service connection for a psychiatric 
disorder in a rating decision dated September 1996.  The RO 
acknowledged that the Veteran had numerous psychiatric 
diagnoses, including major depressive disorder and antisocial 
personality disorder, but concluded that the Veteran's 
personality disorder was a congenital or developmental defect 
not subject to service connection and/or VA compensation.  
Following the submission of additional evidence, the RO 
issued another rating decision in October 1996.  Once again, 
the RO acknowledged that the Veteran had numerous psychiatric 
diagnoses, including organic personality syndrome and 
intermittent explosive disorder.  However, the RO denied the 
Veteran's claim on the basis that there was no evidence of 
record showing that these psychiatric disabilities were 
incurred in or caused by service, nor was there evidence of 
these conditions within one year after discharge from 
service.  The Veteran was notified of these decisions and did 
not appeal.  Thus, these decisions are final.

The Veteran filed a service connection claim for depression 
in September 2002.  For reasons unknown to the Board, the RO 
treated this claim as an original claim for service 
connection and denied the claim on the merits in a rating 
decision dated May 2003.  In particular, the RO indicated 
that there was no evidence of record linking the Veteran's 
currently diagnosed depression to his period of active 
service.  The Veteran was notified of this decision and did 
not appeal.  Thus, this claim is final.   
The RO originally denied service connection for a "mental 
condition" with memory problems in March 2004 on the basis 
that the Veteran was discharged from service due to an 
emotionally unstable personality, aggressive type, and that 
this condition was a congenital or developmental defect not 
subject to service connection and/or VA compensation.  The 
Veteran was notified of this decision and did not appeal.  
Thus, this claim is final.   

The Veteran filed the current claim of entitlement to service 
connection for depression and a "mental condition" in June 
2005.  The RO denied the claims in the January 2006 rating 
decision currently on appeal on the grounds that the Veteran 
failed to submit new and material evidence.  While the RO 
determined that the evidence submitted was "new," it was 
not material in that it did not show that the Veteran's 
currently diagnosed depression and "mental condition," 
diagnosed as anxiety, were incurred in or caused by his 
period of active military service.  The Veteran was notified 
of this decision and timely perfected this appeal. 

In light of the procedural history described above, the Board 
has rephrased the issue on appeal as whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
claimed as depression and a "mental condition."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that 
a claim for posttraumatic stress disorder cannot be a claim 
limited only to that diagnosis, but must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including: the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
the Secretary obtains in support of the claim).    

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for an acquired 
psychiatric disorder, to include depression and a "mental 
condition," is based on the same factual basis and diagnoses 
as the previous claim that was last decided on the merits.  
Thus, new and material evidence is necessary to reopen the 
claim.  

The evidence received subsequent to the March 2004 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the March 2004 RO decision 
consisted of the Veteran's service treatment records (STRs), 
post-service private and VA treatment records, and Social 
Security Disability records.  The evidence now of record 
includes additional VA treatment records.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder was previously denied on the grounds that there was 
no evidence of record linking such a disability to the 
Veteran's period of active service.  This determination is 
final as the Veteran did not appeal to the Board.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).  Thus, the evidence submitted after the final 
March 2004 RO decision must relate to this fact.  The Board 
concludes that new and material evidence has not been 
submitted in this case. 

The Veteran presented to a VA mental health facility in 
December 2003 with subjective complaints of depression and 
thoughts of his own death.  He was subsequently admitted on 
an inpatient basis for approximately one week.  The Veteran's 
past psychiatric history was significant for diagnoses of 
schizoaffective disorder, antisocial personality disorder, 
and schizoid disorder.  The impression was alcohol dependence 
in early remission, rule out personality changes secondary to 
traumatic brain injury, and schizoaffective disorder by 
history.  The Veteran also had a Axis II diagnosis of 
personality disorder, not otherwise specified (NOS).  
The Veteran sought additional care at a VA mental health 
clinic in September 2004 after reporting increased feelings 
of depression, anxiety, and insomnia.  The Veteran reported 
occasional suicidal thoughts, but denied any plan.  The 
examiner noted the Veteran's long history of depression and 
stated that the Veteran was "not doing well on current 
regimen."  The examiner attributed this decline in his 
condition to the Veteran's treatment for hepatitis.  The 
impression was alcohol dependence in remission and recurrent 
major depression.  The Veteran also had a Axis II diagnosis 
of personality disorder, NOS.

The Veteran further indicated in a December 2004 VA telephone 
consultation that he experienced increased feelings of 
depression despite recent adjustments to his medication 
regimen.  The Veteran also stated that he had intermittent 
hallucinations and thoughts of suicide, but that he was "OK 
today."

The Veteran submitted a statement in support of this claim in 
April 2006.  The Veteran indicated that he had closed-head 
injuries as a child in 1956 and again in service while 
stationed in Korea in May 1967.  The Veteran expressed his 
opinion that these incidents resulted in mental health 
problems, including depression.   

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented in this case.  
While the Veteran has submitted "new" evidence with respect 
to his acquired psychiatric disorder claim (i.e., evidence 
not previously submitted to agency decision-makers), this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence is not related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  

None of the "new" evidence submitted by the Veteran showed 
evidence of an acquired psychiatric disorder, to include 
depression and a "mental condition," within one year after 
discharge from service.  The evidence also did not link the 
currently diagnosed depression and/or anxiety to the 
Veteran's period of active service.  The Board also notes 
that the Veteran was diagnosed as having multiple psychiatric 
disorders, including anxiety reaction, depressive reaction, 
paranoid personality, major depressive disorder, organic 
personality syndrome, intermittent explosive disorder, and 
schizoaffective disorder.  However, none of these psychiatric 
conditions have been linked to the Veteran's period of active 
service by the competent, probative medical evidence of 
record. 
  
The Veteran's assertions that his depression and/or mental 
condition are related to service are cumulative of arguments 
presented in connection with his previously denied claims.  
In that regard, the Board notes that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Chavarria 
v. Brown, 5 Vet. App. 468 (1993).  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu, 
supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing psychiatric 
symptoms, but he is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of these 
conditions or the relationship to service, if any.

As previously stated, the Veteran submitted new evidence in 
conjunction with his current acquired psychiatric disorder 
claim, but material evidence must relate to an unestablished 
fact necessary to substantiate the claim.  In this case, 
evidence linking the Veteran's psychiatric disorder to his 
period of active service was required.  The evidence of 
record does not support such a finding.  Accordingly, new and 
material evidence to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and a "mental condition," has not been 
presented.  Thus, the Veteran's claim is not reopened.
B.  Degenerative Disc Disease

The RO initially determined the Veteran's claim of 
entitlement to service connection for degenerative lumbar 
disc disease at L4 was not well grounded because there was no 
link between this condition and the Veteran's period of 
active service.  See September 1996 rating decision.  The 
Veteran was notified of this decision and did not appeal.  
Thus, this decision is final.

The Veteran sought to reopen his claim of entitlement to 
service connection for degenerative lumbar disc disease at L4 
in September 2002.  The RO denied the claim in May 2003 on 
the basis that the Veteran failed to submit new and material 
evidence.  The Veteran was notified of this decision and did 
not appeal.  Thus, this decision is final.

The Veteran filed the current claim of entitlement to service 
connection for degenerative disc disease in June 2005.  The 
RO denied the Veteran's claim in the January 2006 rating 
decision currently on appeal on the basis that he failed to 
submit new and material evidence.  In particular, there was 
no evidence of record to show that the Veteran's DDD was 
incurred in or caused by his period of active service.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  See Boggs, supra.  In this case, the Veteran's 
current claim of service connection for DDD is based on the 
same factual basis and diagnoses as the previous claim that 
was last decided on the merits.  Thus, new and material 
evidence is necessary to reopen the claim.  

The evidence received subsequent to the May 2003 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus, 
supra.  Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson, supra.  The Board finds that new and 
material evidence has not been received.  The evidence of 
record at the time of the May 2003 RO decision consisted of 
the Veteran's service treatment records (STRs), post-service 
private and VA treatment records, and Social Security 
Disability records.  The evidence now of record includes 
additional VA treatment records.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for DDD was previously 
denied in May 2003 on the grounds that there was no evidence 
of record linking this disability to the Veteran's period of 
active service.  This determination is final as the Veteran 
did not appeal to the Board.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, 
the evidence submitted after the final May 2003 RO decision 
must relate to this fact.  The Board concludes that new and 
material evidence has not been submitted in this case. 

The Board notes that the Veteran's complaints of and 
treatment for DDD of the lumbar spine and back pain are well-
documented in the claims file since the May 2003 RO final 
decision.  See, e.g., January 2004 VA mental health treatment 
note, December 2004 VA telephone consultation note.

While the Veteran has submitted "new" evidence with respect 
to his DDD claim (i.e., evidence not previously submitted to 
agency decision-makers), this evidence was not "material" 
evidence in that by itself or when considered with previous 
evidence of record, the evidence related to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  None of the "new" evidence submitted by the Veteran 
linked the currently diagnosed DDD to the Veteran's period of 
active service.  
  
The Veteran's assertions that his DDD is related to service 
are cumulative of arguments presented in connection with his 
previously denied claims.  In that regard, the Board notes 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim.  See Moray, supra.  In any 
event, the Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno and 
Buchanan, supra.  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  Espiritu and Jandreau, supra.  Here, the 
Veteran is capable of observing symptoms of back pain or 
decreased motion, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of this condition or the relationship to service, if any.

As previously stated, the Veteran submitted new evidence in 
conjunction with his current claim for DDD, but material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  In this case, evidence linking the 
Veteran's DDD to his period of active service was required.  
The evidence of record does not support such a finding.  
Accordingly, new and material evidence to reopen a claim of 
entitlement to service connection for DDD has not been 
presented.  Thus, the Veteran's claim is not reopened.

III.  Service Connection - Hepatitis C

In this case, the Veteran contends that his currently 
diagnosed hepatitis C is related to service.  Service 
connection may be granted for disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Establishing service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.  
However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2008). 

Service treatment records (STRs) associated with the 
Veteran's claims file are negative for a diagnosis of or 
treatment for hepatitis C.

The first pertinent post-service evidence of record is dated 
November 1990, over 20 years after discharge from service.  
The Veteran was afforded a VA psychiatric examination at that 
time and reported a long-standing history of alcohol and drug 
addiction, including use of heroin, marijuana, methadone, and 
"any kind of downers, and uppers."  The impression was 
alcohol and polysubstance abuse.

The Veteran underwent a private psychiatric examination in 
October 1994.  The examiner noted that the Veteran's polydrug 
abuse began at age 15, with regular usage starting at age 17.  
The Veteran used of a variety of substances including heroin, 
ethanol, cannabis, amphetamines, hallucinogens, and 
benzodiazepines.  The impression was mixed substance 
dependence by history, among other conditions.

Associated with the claims file is a private treatment note 
from R. Bailey, D.O. dated January 2003.  The Veteran stated 
the he was recently diagnosed as having hepatitis C at that 
time.  

The Veteran presented to a VA medical facility in July 2004 
for a hepatitis C consultation.  The Veteran indicated at 
that time that he was diagnosed as having hepatitis C 
approximately one and one-half years prior to this episode of 
care, but that he was unaware how he contracted this 
condition.  Notably, the Veteran also reported a long-
standing history of intravenous drug use and cocaine use.  It 
was also noted that the Veteran had tattoos.  The impression 
was hepatitis C.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The Veteran's STRs were completely 
negative for any diagnosis of or treatment for hepatitis C.  
The first pertinent post-service treatment record showing a 
diagnosis of or treatment for hepatitis C is dated nearly 35 
years after separation from service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In this case, the 
lapse of nearly 35 years between service and the first 
evidence of hepatitis C is evidence against the Veteran's 
claim.  Furthermore, although the Veteran had diagnosed 
hepatitis C during the pendency of this claim, there is no 
competent, probative medical evidence of record linking this 
disability to the Veteran's period of active service on a 
direct basis.     

The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing his opinion that 
his currently diagnosed hepatitis C was related to service.

As noted above, the Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  See 
Layno and Buchanan, supra.  However, lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
See Espiritu and Jandreau, supra.  Here, the Veteran is 
capable of observing symptoms related to his hepatitis C, but 
he is not competent (i.e., professionally qualified) to offer 
an opinion as to the cause of this condition.

As an alternative, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for hepatitis C in service. Furthermore, 
there was no evidence of continuity of symptoms after service 
until at least January 2003, nor is there any competent, 
probative evidence linking the currently diagnosed hepatitis 
C to service or a service-connected disability.  
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's hepatitis C to service on a 
direct basis would certainly be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility, particularly where, as here, the 
Veteran admits to a long-standing history of intravenous drug 
use and tattoos, high-risk activities commonly associated 
with hepatitis C.  See 38 C.F.R. §§ 3.102, 3.301(a); VBA 
Letter 211B (98-110).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of and treatment for hepatitis C, but 
there is no competent, probative medical evidence to link 
this disability, which occurred many years after discharge 
from service, to the Veteran's period of active service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for hepatitis C must be denied. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
veteran of the evidence and information that is necessary to 
reopen the claim and notify a veteran of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  
The Veteran must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

With regard to the Veteran's earlier effective date claim for 
right knee scars, the Veteran in this case did not receive 
proper VCAA notice.  However, the Board finds that any notice 
errors with respect to the information and evidence needed to 
substantiate the Veteran's earlier effective date claim for 
right knee scars did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).

In July 2005, prior to the initial unfavorable decision on 
the earlier effective date claim by the AOJ, the Veteran was 
notified to submit evidence showing that his right knee scars 
increased in severity.  In particular, the Veteran was 
advised to submit a statement from a doctor containing 
physical and clinical findings, results of laboratory tests 
or x-rays, statements from individuals who were able to 
describe through personal knowledge or observation the manner 
in which the Veteran's disability had become worse, VA 
treatment records, and/or a personal statement from the 
Veteran describing the frequency and severity of the 
symptoms.  

In March 2006, after the initial unfavorable decision on the 
earlier effective date claim by the AOJ, the Veteran was 
provided notice pursuant to the Court's decision in Dingess.  
For instance, the Veteran was informed to submit evidence 
showing the nature and severity of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and/or symptoms of the Veteran's employment.  

Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social 
Security Administration decisions, statements from employers 
about job performance, lost time, or other evidence showing 
how the disability affected his ability to work.  The Veteran 
was also notified that he could submit lay statements from 
individuals who witnessed how the disability affected him.  
The Veteran was also notified to provide "any information or 
evidence that you have not previously told [VA] about or 
given to us" that pertained to the Veteran's level of 
disability or when it began.  

With respect to establishing an effective date, the Veteran 
was notified that the assignment of a particular date was 
based on (1) when the claim was received; and/or (2) the date 
on which the evidence supported a certain disability rating 
under the rating schedule.  Although the Veteran was not 
informed that specific test or measurement results would be 
considered when assigning a disability rating, he was 
notified generally that disability ratings ranged from zero 
to 100 percent based on ratings contained in 38 C.F.R. Part 
4.  

Although the March 2006 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the claim by way of a statement of the case (SOC) issued in 
May 2006 after the notice was provided.  Based on the notices 
provided to the Veteran, including the July 2005 and March 
2006 notice letters, the VARO decision, and the May 2006 
statement of the case, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the earlier effective 
date claim for right knee scars.  These documents, in 
conjunction with the VCAA letters, explained what information 
and evidence was needed to substantiate the claim, and a 
reasonable person would be expected to understand the 
information contained therein.  In sum, the Board finds that 
there is no prejudice with regard to any deficiency in the 
notice to the Veteran or the timing of the notice.

With respect to the Veteran's new and material evidence 
claims for an acquired psychiatric disorder and DDD, the 
Board finds that proper VCAA notice was provided prior to the 
initial unfavorable decision on the claims by the AOJ.  In 
July 2005, the Veteran was advised of the need to submit new 
and material evidence to reopen his claims of entitlement to 
service connection for depression and DDD.  The terms "new 
and material evidence" were defined, and the Veteran was 
informed of the reasons for the prior denials as well as of 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  Specifically, the 
Veteran was encouraged to submit evidence showing that his 
depression and DDD were incurred in or caused by service.  

The Veteran was also notified in the July 2005 letter of the 
information and evidence needed to substantiate his service 
connection claim for hepatitis C on a direct basis and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran received additional notice in March 2006, after 
the initial unfavorable decision by the AOJ, of the 
information and evidence needed to establish a disability 
rating and an effective date generally pursuant to the 
Court's decision in Dingess.  The Veteran's claims were 
subsequently readjudicated following this notice by way of 
the May 2006 SOC.    

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was afforded a VA 
examination in connection with the increased rating claim for 
right knee scars.   
   
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's service connection claim for 
hepatitis C, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
The evidence of record is such that the duty to obtain a 
medical examination was not triggered in this case.  The 
Veteran's STRs were clear that there was no in-service 
evidence of hepatitis C.  The first evidence of this 
condition, according to post-service treatment records, was 
many years after discharge from service.  

Moreover, there was no competent evidence of record that 
indicated that the Veteran's hepatitis C is or may be related 
to service.  The Board also finds that there is otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a 
veteran is required to show some causal connection between 
his disability and his military service).  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An effective date earlier than June 17, 2005 for the grant of 
a 10 percent evaluation for right knee scars is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression and a "mental condition," has not been 
presented; thus, the appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine has not been presented; thus, the appeal is 
denied.

Service connection for hepatitis C is denied.




REMAND

IV.  New and Material Evidence - Hearing Loss

The RO originally denied the Veteran's claim of entitlement 
to service connection for hearing loss in a rating decision 
dated May 2003 on the grounds that the Veteran did not have a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
Veteran was notified of this decision and did not appeal.  
Thus, this decision is final.  

The Veteran filed the current claim of entitlement to service 
connection for hearing loss in June 2005.  The RO denied the 
claim in the January 2006 rating decision currently on appeal 
on the grounds that the Veteran failed to submit new and 
material evidence.  In fact, the RO concluded that the 
Veteran submitted no evidence in conjunction with this claim 
to reopen.  In the alternative, the RO also noted that there 
was no evidence to show that the Veteran's hearing loss was 
incurred in or caused by service.  The Veteran was notified 
of this decision and timely perfected this appeal.

Associated with the Veteran's claims file is a VA treatment 
note dated January 2005.  The Veteran sought care for a 
variety of concerns at that time and also requested an 
audiological consultation.  The impression was "wants 
another hearing test."  The examiner subsequently referred 
the Veteran for an audiology consultation.  However, no such 
record is included in the claims file.  Thus, the RO should 
contact the appropriate VA medical facility and attempt to 
obtain any and all VA audiology records from January 2005 to 
the present.  If no such records exist, a notation should be 
included in the claims file indicating as such.    

V.  Service Connection - Tinnitus

The Veteran in this case also contends that he has tinnitus 
and that this condition is related to service.  According to 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the 
Veteran is competent to provide lay evidence of his 
experiencing ringing in the ears since service.  As such, the 
Veteran should be scheduled for an appropriate VA examination 
to determine the nature and etiology of the Veteran's claimed 
tinnitus and its relationship to service, if any.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from 
September 9, 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain any and all audiology records that 
are dated from January 2005 to the 
present.  If no such records exist, a 
notation should be included in the claims 
file indicating as such.

The RO should also contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from September 9, 2005 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of the Veteran's claimed 
tinnitus.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's claimed 
tinnitus is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's claimed noise 
exposure during military service or to any 
other incident of service.  The examiner 
must state whether the Veteran reports a 
continuity of symptoms since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


